Mr. Justice Cartwright, specially concurring: In my opinion the conclusion that the peremptory writ must be denied is correct, for the reason that the relators do not exercise any power conferred or discharge any duty imposed by the constitution upon the Secretary of State. The constitution creates an executive department, consisting of a Governor, Lieutenant Governor, Secretary of State, Auditor of Public Accounts, Treasurer, Superintendent of Public Instruction and Attorney General, and, in the distribution of the powers of the government into the legislative, executive and judicial, declares that no person or collection of persons being one of those departments shall exercise an}*- power properly belonging to either of the others, except as expressly directed or permitted by some provision of the constitution. No attempt was made to specify in detail the powers or duties of the officers of the executive department which were not to be exercised by any other department of the government, and no such specification -was required. The constitution gives to the Secretary of State the custody of the great seal, and requires him to file in his office any bill presented to him by the Governor, with his objections thereto, after the adjournment of the legislature, but his designation as Secretary of State implies the performance of such clerical duties as pertain to the office of a secretary, such as the filing and preservation of State documents and writing and preserving public records of the State. In like manner the duties of a treasurer to receive and safely keep the public funds are implied from the nature of the office, and the constitution prohibits paying them out except in pursuance of an appropriation made by law and on the presentation of a warrant issued by the Auditor thereon. No specification in the constitution of the- duties of an Auditor of Public Accounts was required, but they are necessarily implied from the title of the office. It is a legislative function to provide suitable places and means for the performance of their duties by the officers of the executive department, but it is not within the power of the General Assembly to deprive them of the powers conferred upon them by the constitution, either in express terms or by implication from the nature and designation of the office. The General Assembly could not provide that the papers and records which, under the constitution, pertain to the office of the Secretary of State, should be kept or made by some other officer, board or authority; that the moneys of the State should" be received, kept or paid out by any other officer than the Treasurer; or that the accounts against the State should be audited except by the Auditor of Public Accounts. It necessarily follows that where the duties of a Secretary of State must be performed through an assistant, the General Assembly has no power to designate the assistant or deputy, either directly or through any board or other authority. The assistant or deputy is but the shadow of the Secretary and must perform all official acts in his name. It is essential to the independence of the Secretary that he shall have perfect liberty of choice and full power of selection, upon his own personal judgment and information, of those through whom he discharges personal duties imposed upon him by the constitution. There is a constitutional provision that the officers of the executive department shall perform such duties as may be prescribed by law, and this applies to the Secretary of State. Many duties have been so prescribed by the General Assembly, but unless they are such duties as are implied from the title of the office, the General Assembly would be at liberty to impose them upon other existing ofñcers, or officers and boards created by law. If the General Assembly may prescribe duties to be performed by the Secretary of State, it can at any time take them away and require their discharge by some other officer or some board or commission, which would not be within the legislative power if the duties pertained to the office under the constitution. The duties of the relators in passing upon the legality of petitions of foreign corporations for licenses to do business in this State, deciding upon matters relating to the legality of foreign and domestic corporations, disposing of matters regarding the formation of domestic corporations or changes therein, and the other matters mentioned in the petition, are of that character and are duties created by law and not by the constitution. Provisions for the selection of assistants to discharge such duties do not infringe upon the constitutional provision separating the powers of the government into distinct departments, and prohibiting the exercise of powers belonging to one department by any person or collection of persons constituting another department.